DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Claim 21 has been newly added and claim 20 has been canceled. Therefore, claims 1-19 and 21 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 1 and 10, the claims fail to recite that the data storage device is non-transitory. As such, the claim may be reasonably interpreted as being drawn to a signal, which is non-statutory subject matter.
The rejection may be overcomed by amending independent claims 1 and 10 to recite "A non- transitory data storage device...".
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-9 are drawn to a system which is within the four statutory categories (i.e. machine).  Claims 10-19 and 21 are drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim 1 recites:
“receiving, by the DMS device, blood glucose measurements of a user; 
identifying at least one pattern type based on the blood glucose measurements; 
identifying a quarantine parameter indicating a quarantine time period corresponding to the identified at least one pattern type; 
suppressing a pattern notification corresponding to the at least one pattern type based on a previous pattern notification corresponding to a similar pattern type until expiration of the quarantine time period to thereby prevent redundant notifications; 
filtering, by the at least one processor, one or more patterns based on the blood glucose measurements in accordance with the at least one pattern type”
The steps correspond to certain methods of organizing human activity, based on managing personal behavior and interactions between people regarding identifying and suppressing pattern notifications using identified pattern types and quarantine time periods. 
Claim 10 recites:
“identifying at least one pattern type based on the blood glucose measurements; 
identifying a quarantine parameter indicating a quarantine time period corresponding to the identified at least one pattern type; 
suppressing a pattern notification corresponding to the at least one pattern type based on a previous pattern notification corresponding to a similar pattern type until expiration of the quarantine time period to thereby prevent redundant notifications; 
recognizing one or more patterns…of the portable wireless device based on the blood glucose measurements,…; 
filtering recognized patterns in accordance with the at least one pattern type and the at least one filter parameter…”
These steps correspond to certain methods of organizing human activity, based on managing personal behavior and interactions between people regarding identifying and suppressing pattern notifications using identified pattern types and quarantine time periods, recognizing one or more patterns and filtering recognized patterns.
Dependent claims also correspond to an abstract idea, such as,
Claim 3 recites “a plurality of algorithms, each algorithm configured to identify a respective one of the one or more patterns”, which corresponds to mathematical concepts. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the claim limitation falls into the “mathematical concept” grouping of abstract ideas.
Claims 4 and 12 recite “recognize patterns based on 14-21 days of the blood glucose measurements received by the DMS device”, which correspond to a mental process, as a medical professional can recognize the patterns in the mind or using pen and paper.
claim 17 recites “limiting the frequency with which the reminder is presented” and claim 18 recites “prioritizing the presenting on the display the at least one of the recommendation, the reminder, and the warning based on pre-defined priorities stored in the data storage device”, claim 21 recites “identifying a rank parameter representing a priority level of the at least one pattern”. These limitations also correspond to certain methods of human activities, such as user following rules and instructions to set up the limitation of the frequency of the reminders or organizing the presentation of by prioritizing the data presented on the display. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.
Claims 2, 5-9, 11, 13-16 and 19 are ultimately dependent from Claims 1, 10 and include all the limitations of Claims 1 and 10. Therefore, claims 2, 5-9, 11, 13-16 and 19 recite the same abstract idea. Claims 2, 5-9, 11, 13-16 and 19 describe further limitations identifying/filtering measurement patterns and suppressing (controlling) pattern notifications. These are all just further describing the abstract idea recited in claims 1 and 10, without adding significantly more.  
Thus, the claims recite an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a DMS device, a processor and one or more data storage device, a display”, which are all hardware elements. 
Claims also recite the additional elements of:
“a DMS device including at least one processor,
using processor to filter/recognize one or more patterns, 
one or more data storage device storing computer readable instructions that, when executed by the processor, perform the steps of: 
“identifying at least one pattern type based on the blood glucose measurements; 
identifying a quarantine parameter indicating a quarantine time period corresponding to the identified at least one pattern type; 
suppressing a pattern notification corresponding to the at least one pattern type based on a previous pattern notification corresponding to a similar pattern type until expiration of the quarantine time period to thereby prevent redundant notifications; 
filtering, by the at least one processor, one or more patterns based on the blood glucose measurements in accordance with the at least one pattern type,
causing for display, on the display associated with the DMS device, of a listing of filtered patterns based on the blood glucose measurements received by the DMS device; and 
causing for display, on the display associated with the DMS device, of a prompt for the user to take an action in response to the displayed listing of the filtered patterns,…
a user interface of the display includes a screen for selecting a number of blood glucose tests to be performed per week…a reminder screen, pattern manager screen, pattern detail screen,
storing a user interface structure in the data storage device, user interface structure executable in the processor,
prompting the user to take an action…”.
These limitations are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The DMS device is described in the current specification as a tablet, smartphone etc. The processor in the steps listed above is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of identifying/filtering data based on pattern types, such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving/storing data from/to a database, displaying data/notification-mere data gathering, and these are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform recognizing and identifying/filtering patterns amounts to no more than mere instructions to apply the exception using a generic computer component (The DMS device is described in the current specification as a tablet, smartphone etc. in [0027]). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Using an algorithm to filter the data to be provided to a user (patient) is not a technological improvement, it is using mere instructions to apply an exception. The claims are not patent eligible.
Therefore, claims 1-19 and 21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (hereinafter Cohen) (US 2010/0161236A1) in view of Cole et al. (hereinafter Cole) (US 2017/0086718A1).

Claim 1 has been amended now to recite a portable diabetes management system (DMS) comprising:
DMS device including at least one processor (Cohen teaches “computing device 100” in [0030]);
at least one data storage device storing computer-readable instructions that, when executed by the at least one processor, perform steps for pattern recognition (Cohen teaches “computer program instructions” in [0026] and “pattern recognition software to analyze pattern recognition” in [0075]); and a display associated with the DMS device; 
wherein execution of the computer-readable instructions performs the steps of: receiving, by the DMS device, blood glucose measurements of a user (Cohen teaches “a plurality of glucose level readings for a user is received” in [0005]); 
identifying at least one pattern type based on the blood glucose measurements (Cohen teaches “the glucose level readings are at least a portion of a 24-hour period. An average glucose level reading may be calculated from the adapted glucose level pattern, and the insulin dosage may be calculated based on the average glucose level reading.” In [0006]); 
identifying a quarantine parameter indicating a quarantine time period corresponding to the identified at least one pattern type (Cohen teaches “The at least two glucose level readings from the common event occurrence onwards in time for a time period is analyzed.” In [0005] and “To use as much of the available data as possible, the DDMS/MDMS may try to adapt or “fit” the anomalous data to an existing pattern(s)…”in [078]); 
filtering, by the at least one processor, one or more patterns based on the blood glucose measurements in accordance with the at least one pattern type (Cohen; [0065]-[0066]); 
causing for display, on the display associated with the DMS device, of a listing of filtered patterns based on the blood glucose measurements received by the DMS device (Cohen; [0030]-[0031]); and 
causing for display, on the display associated with the DMS device, of a prompt for the user to take an action in response to the displayed listing of the filtered patterns (Cohen; [0060], [0104]).  

Cohen fails to expressly teach “suppressing a pattern notification corresponding to the at least one pattern type based on a previous pattern notification corresponding to a similar pattern type until expiration of the quarantine time period to thereby prevent redundant notifications”. However, this feature is well known in the art, as evidenced by Cole.
In particular, Cole discloses “…a most recently generated sensor signal and prior four sensor signals, each signal obtained at one minute intervals, to span a five minute period of monitored glucose level, and to determine if at least three of the five temporally adjacent glucose levels are below the hypoglycemic threshold level (for example, below 60 mg/dL, or some other suitable/desired level stored in the sensor electronics). If the ASIC determines that the at least three of the five temporally adjacent glucose levels is below the hypoglycemic threshold level (that is, the monitored glucose level is below 60 mg/dL for at least three consecutive minutes), the ASIC of the sensor electronics generates a notification data which can be a single data bit representative of an adverse condition alert (250)…” in [0022] and “…when the request for real time glucose level information is detected at the same time as the confirmation of the impending hypoglycemic condition, the ASIC is programmed to transmit the buffered glucose signals and real time glucose signal and to suppress the communication of the generated notification signal…” in [0047].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Cole with the motivation of prioritizing data transmission (Cole; [0050]).


Claim 2 has been amended now to recite the DMS of claim 1, wherein the one or more patterns include at least one of a critical low meter reading, critical high meter reading, test frequency low, test frequency fair, test frequency good, testing mostly same time, high for the time of day, low for the time of day, best time of day, fasting high, fasting low, pre-lunch high, pre- lunch low, pre-throughout high, predinner low, post dinner high, post dinner low, running high, running low, day of week low, and day of week high (Cohen; [0062]).  

Claim 3 has been amended now to recite the DMS of claim 1, wherein the computer-readable instructions comprise a plurality of algorithms, each algorithm configured to identify a respective one of the one or more patterns (Cohen; [0072]-[0073]).  

Claim 4 has been amended now to recite the DMS of claim 1, wherein the computer-readable instructions are configured to recognize patterns based on 14-21 days of the blood glucose measurements received by the DMS device (Cohen; [0057]).  

Claim 5 has been amended now to recite the DMS of claim 1, wherein the listing of filtered patterns is displayed as a result of a pattern being detected within the blood glucose measurements (Cohen; [0091]).  

Claim 6 has been amended now to recite the DMS of claim 1, wherein a user interface of the display includes a screen for selecting a number of blood glucose tests to be performed per week (Cohen; [0062]).  

Claim 7 has been amended now to recite the DMS of claim 6, wherein the user interface of the display also includes a reminder screen to perform a blood glucose test, the reminder screen to be displayed on the display in response to the processor detecting less than the number of blood glucose tests to be performed per week selected via the screen for selecting a number of blood glucose tests to be performed per week (Cohen; [0110]).  
Claim 8 has been amended now to recite the DMS of claim 1, wherein a user interface of the display includes a pattern manager screen that includes interactive lists of active, additional, and archived detected patterns (Cohen; [0054]-[0055]).  

Claim 9 has been amended now to recite the DMS of claim 1, wherein a user interface of the display also includes a pattern detail screen that includes a summary area, a graph area, a status area, an explanation area, and a "further links" area (Cohen; [0031]).  

Claim 10 has been amended now to recite a method for diabetes management, the method comprising: 
receiving and storing, in a data storage device of a portable wireless device, at least one filter parameter to be used for pattern notification by the portable wireless device, (Cohen; [0030], [0039], [0041], [0065], [0066]); 
receiving blood glucose measurements at the portable wireless device from a blood glucose meter (Cohen; [0030]); 
storing the blood glucose measurements in the data storage device of the portable wireless device (Cohen; [0039]); 
identifying at least one pattern type based on the blood glucose measurements (Cohen; [0006]); 
identifying a quarantine parameter indicating a quarantine time period corresponding to the identified at least one pattern type (Cohen; [0005], [0078]); 
recognizing one or more patterns with a processor of the portable wireless device based on the blood glucose measurements, the processor executing a pattern recognition engine stored in the data storage device (Cohen; [0072]); 
filtering recognized patterns in accordance with the at least one pattern type and the at least one filter parameter using the processor (Cohen; [0065]-[0067]); 
displaying a listing of filtered patterns based on the blood glucose measurements received by the portable wireless device (Cohen; [0030]-[0031]); and 
prompting a user via a user interface of the portable wireless device to take an action in response to the displaying of the listing of the filtered patterns (Cohen; [0060], [0104]).  

Cohen fails to expressly teach “suppressing a pattern notification corresponding to the at least one pattern type based on a previous pattern notification corresponding to a similar pattern type until expiration of the quarantine time period to thereby prevent redundant notifications”. However, this feature is well known in the art, as evidenced by Cole.
In particular, Cole discloses “…a most recently generated sensor signal and prior four sensor signals, each signal obtained at one minute intervals, to span a five minute period of monitored glucose level, and to determine if at least three of the five temporally adjacent glucose levels are below the hypoglycemic threshold level (for example, below 60 mg/dL, or some other suitable/desired level stored in the sensor electronics). If the ASIC determines that the at least three of the five temporally adjacent glucose levels is below the hypoglycemic threshold level (that is, the monitored glucose level is below 60 mg/dL for at least three consecutive minutes), the ASIC of the sensor electronics generates a notification data which can be a single data bit representative of an adverse condition alert (250)…” in [0022] and “…when the request for real time glucose level information is detected at the same time as the confirmation of the impending hypoglycemic condition, the ASIC is programmed to transmit the buffered glucose signals and real time glucose signal and to suppress the communication of the generated notification signal…” in [0047].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Cole with the motivation of prioritizing data transmission (Cole; [0050]).

Claim 11 recites the method of claim 10, wherein the one or more patterns include at least one of a critical low meter reading, critical high meter reading, test frequency low, test frequency fair, test frequency good, testing mostly same time, high for the time of day, low for the time of day, best time of day, fasting high, fasting low, pre-lunch high, pre-lunch low, pre- throughout high, pre-dinner low, post dinner high, post dinner low, running high, running low, day of week low, and day of week high (Cohen; [0062]).  

Claim 12 recites the method of claim 10, wherein the recognizing one or more of the patterns is based on 14-21 days of the receiving blood glucose measurements at the portable wireless device (Cohen; [0057]).  

Claim 13 recites the method of claim 10, further comprising storing a user interface structure in the data storage device, the user interface structure executable in the processor (Cohen; [0030]-[0031]).  

Claim 14 recites the method of claim 10, wherein the prompting the user to take an action comprises prompting the user to set up a pattern goal related to one or more of the filtered patterns (Cohen; [0051], [0060], [0104]).  

Claim 15 recites the method of claim 10, wherein the prompting the user to take an action comprises at least one of prompting the user to test their blood glucose level, to take their medication, to log their activity, and to log their carbohydrate intake (Cohen; [0051], [0060], [0104]).  

Claim 16 recites the method of claim 10, wherein the prompting the user via the user interface to take an action comprises generating and presenting on a display of the portable wireless device at least one of a recommendation, a reminder, and a warning to the user (Cohen; [0051], [0060], [0104]).  

Claim 17 has been amended now to recite the method of claim 16, further comprising limiting a frequency with which the reminder is presented (Cohen; [0007]- [008], [0033]).  

Claim 18 recites the method of claim 16, further comprising prioritizing the presenting on the display the at least one of the recommendation, the reminder, and the warning based on pre- defined priorities stored in the data storage device (Cohen; [0033]]).  

Claim 19 has been amended now to recite the method of claim 10, wherein the prompting the user via the user interface to take an action comprises presenting on a display of the portable wireless device at least one of a recommendation, a reminder, and a warning (Cohen; [0051], [0060], [0104]).  

Newly added claim 21 recites the method of claim 10, further comprising: identifying a rank parameter representing a priority level of the at least one pattern (Cohen; [0065]).

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Step 2A, Prong 1
Applicant argues that the claims are not directed to certain methods of organizing human activity, the limitations relate to specific actions for monitoring and characterizing real-world physical metrics such as blood glucose levels of a user and the actions of filtering and recognizing patterns do not facilitate any sort of organizing or management of the user, instead they are to notify the user of the patterns. In response, Examiner submits that “the user” used in the rejection covers any user (such as a medical professional) that make decisions on the blood glucose measurements patterns, identify pattern type and quarantine parameters indicating time periods and suppressing (controlling to not send) a previous pattern type similar to the new pattern type to the user (patient). The claim steps correspond to managing interactions between users (a medical professional and a patient) in order to provide the patient a filtered data/notification. 
Applicant also argues that “suppressing a pattern notification” does not fall within the abstract idea grouping of organizing human activity. In response, Examiner submits that a medical professional can make a determination on which notifications will be provided to the patient and limit the notifications provided to the patient based on some rules or arrangements. For instance, the current specification recites “The following table provides an example arrangement for organizing the patterns into bands. The user can choose which bands of patterns for which to receive notification.” in [0079]. 
Therefore claims are directed to an abstract idea for the reasons given above and also in the rejection. 

Step 2A-Prong 2
Applicant argues that claims recite additional elements that integrate any purported abstract idea into a practical application, in particular, the limitation of “suppressing a pattern notification corresponding to at least one pattern type…” provides a specific means of preventing redundant notifications from bombarding or confusing the user and this provides a technical improvement. In response, Examiner submits that the DMS system filters the pattern notifications using generic computer functions, as indicated in the current specification, paragraphs [0076]-[0078]. The specification does not describe any non-conventional or non-generic arrangements for filtering and suppressing pattern notification (data) for the user. The claim limitations of (using an algorithm to) identify/filter and suppress data are not qualified as “practical application”, since these software elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment. The current claims don’t recite and the current specification does not provide any elements or functions beyond the recognized in the art (see MPEP 2106.05(d)).
Step 2B
Applicant argues that the claims include “significantly more” than that abstract idea because they are not well-understood, routine and conventional activity in the field. Applicant argues that the concept of suppressing a pattern notification until expiration of a quarantine time period to prevent redundant notifications is at least not well-understood, routine, or conventional activity in diabetes management devices. In response, Examiner submits that the eligibility of a claim which amounts to significantly more depends on whether the claims are directed to an improvement to the technology and improvement to the computer functioning, whether a particular machine is being used or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05). Using an algorithm to filter the data to be provided to a user (patient) is not a technological improvement, it is using mere instructions to apply an exception. The computer functions recited in the claims are "well-understood, routine, conventional activities” previously known to the industry". The claim limitations are similar to the TLI Communications (“Gathering and analyzing information using conventional techniques and displaying the result”- TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, see MPEP 2106.05(a) II). 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Arguments about 35 USC 102 rejection:
Applicant argues that Cohen does not teach “a quarantine parameter indicating a quarantine time period corresponding to at least one pattern type”. In response, Examiner submits that Cohen teaches “The at least two glucose level readings from the common event occurrence onwards in time for a time period is analyzed.” In [0005] and “To use as much of the available data as possible, the DDMS/MDMS may try to adapt or “fit” the anomalous data to an existing pattern(s). By recognizing the general pattern formed by lines 252,254, 256 and that of anomalous line 258, the DDMS/MDMS may determine that by shifting the anomalous line 258 back two hours in time (to match the data obtained when the user typically takes lunch), as illustrated in FIG. 2C, the reading of line 258 generally conforms with the pattern established by lines 252,254, 256, especially from the period of Noon to 7 PM. The time-shifting may be performed, for example, if we knew that the user took lunch two hours later at 2 PM than his/her usual time at Noon when the reading for line 258 was taken (discussed in further detail below). By time-shifting line 258, an additional set of data may be utilized for analysis. The doctor may see that the user tends to rise and peak around 3 PM, and a course of treatment may be tailored towards this trend and attempt to reduce this spike and keep the glucose levels more stable and within the desired range.” In [0078].

Applicant’s arguments with respect to claim(s) 1-19 and 21 (the newly added limitation of “suppressing a pattern notification corresponding to the at least one pattern type based on a previous pattern notification corresponding to a similar pattern type until expiration of the quarantine time period to thereby prevent redundant notifications”) have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626